Name: 98/608/CFSP: Council Decision of 26 October 1998 modifying Joint Action 96/676/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union in relation to the nomination of an EU Special Envoy for the Middle East peace process
 Type: Decision
 Subject Matter: international security;  international affairs;  Asia and Oceania;  EU finance;  European construction
 Date Published: 1998-10-29

 Avis juridique important|31998D060898/608/CFSP: Council Decision of 26 October 1998 modifying Joint Action 96/676/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union in relation to the nomination of an EU Special Envoy for the Middle East peace process Official Journal L 290 , 29/10/1998 P. 0004 - 0004COUNCIL DECISION of 26 October 1998 modifying Joint Action 96/676/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union in relation to the nomination of an EU Special Envoy for the Middle East peace process (98/608/CFSP) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and, in particular, Articles J.3 and J.11 thereof,Whereas Joint Action 96/676/CFSP of 25 November 1996 adopted by the Council on the basis of Article J.3 of the Treaty on European Union in relation to the nomination of an EU Special Envoy for the Middle East peace process (1), as extended by Council Decision 97/475/CFSP of 22 July 1997 (2), expires on 25 November 1998;Whereas the European Union considers that this Joint Action should be further extended until 31 December 1999 and that its scope should be widened in order to include security issues in accordance with the Declaration on cooperation between the European Union and the Palestinian Authority in the field of security adopted by the Council on 9 April 1998, with the aim of assisting the Palestinians to meet their commitments on security under the Oslo accords,HAS DECIDED AS FOLLOWS:Article 1 The validity of Joint Action 96/676/CFSP shall be extended until 31 December 1999.Article 2 In the first paragraph of Article 2 of Joint Action 96/676/CFSP the following indent shall be added:'- to develop joint cooperation on security issues within the EU-Palestinian Permanent Security Committee set up on 9 April 1998.`Article 3 In order to cover the expenses connected with Joint Action 96/676/CFSP as amended by Articles 1 and 2, the following maximum amounts shall be charged to the general budget of the European Communities:- ECU 0,450 million for the financial year 1998,- ECU 2,4 million for the financial year 1999.Article 4 This Decision shall enter into force on the day of its adoption.Article 5 This Decision shall be published in the Official Journal.Done at Luxembourg, 26 October 1998.For the CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 315, 4. 12. 1996, p. 1.(2) OJ L 205, 31. 7. 1997, p. 1.